NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance 
                                  with Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                    Argued January 29, 2008
                                     Decided March 4, 2008

                                            Before

                            WILLIAM J. BAUER, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

No. 07‐1666

SHARON DOUGLAS,                                      Appeal from the United States District
    Plaintiff‐Appellant,                             Court for the Southern District of 
                                                     Illinois.
       v.
                                                     No. 05 C 578
JOHN E. POTTER,
Postmaster General, United States Postal             Michael J. Reagan,
Service                                              Judge.
       Defendant‐Appellee.

                                           O R D E R

        Sharon Douglas, who apparently still works for the United States Postal Service as a
letter carrier, claims in this lawsuit that she suffered workplace discrimination in 2005 on
the basis of her age, gender, and alleged disabilities.  The district court dismissed her
complaint after Douglas conceded that she had not filed a formal administrative charge of
discrimination with the Postal Service before bringing her lawsuit.  The only issue here is
whether the district court was required to conduct an evidentiary hearing before concluding
that the doctrine of “equitable tolling” did not excuse Douglas’s failure to exhaust her
No. 07‐1666                                                                                 Page 2

administrative remedies.  Because the court was not required to conduct such a hearing, we
affirm the judgment.

          A postal employee who believes that she suffered discrimination must give the
Postal Service an opportunity to investigate and resolve the matter before filing a lawsuit. 
The administrative process has two steps.  First, the employee must submit an informal
“Information for Pre‐Complaint Counseling” to the agency’s Equal Employment
Opportunity office.  29 C.F.R. §§ 1614.103(b)(3), 1614.105(a).  If the EEO office cannot resolve
the matter to the employee’s satisfaction at this first “counseling” stage, it will send a
“Notice of Right to File Individual Complaint” informing the employee that, if she wants to
pursue the matter further, she has 15 days to tender to the EEO office a formal “EEO
Complaint of Discrimination in the Postal Service.”  29 C.F.R. §§ 1614.105(d), 1614.106(a),
(b).  If the EEO office cannot resolve the matter to the employee’s satisfaction at the second
step, it will issue her a right‐to‐sue letter.  29 C.F.R. § 1614.110(b).  Both administrative steps
must be taken before the employee may sue in court.  29 C.F.R. § 1614.105(a), (d); Hill v.
Potter, 353 F.3d 1142, 1145 (7th Cir. 2003).

        Douglas was pro se when she filed her federal lawsuit in August 2005.  She claimed
that the alleged discrimination dated back to September 2000.  In her complaint Douglas
specifically alleged that she had filed “charges of Employment Discrimination before the
EEO in Cause No. 4J‐630‐0065‐05,” and that on May 12, 2005, the EEO office had “issued a
‘Notice to File Individual Complaint.’”  At the same time, however, she acknowledged that
the EEO office had not issued a right‐to‐sue letter. 

        In January 2006 the Postal Service moved to dismiss for failure to serve process. 
Douglas did not respond.  Then in March 2006 a magistrate judge granted the Postal
Service’s motion to stay discovery until the district court had ruled on the motion to
dismiss.  The following month attorney David Swimmer entered his appearance for
Douglas.  Swimmer proceeded to serve the Postal Service with Douglas’s pro se complaint,
but as far as the record shows, he took no further action in the district court.

        In September 2006 the Postal Service filed a second motion to dismiss or,
alternatively, for summary judgment.  Attachments to that motion indicate that Douglas,
represented by attorney Swimmer, had tendered to the EEO office an Information for Pre‐
Complaint Counseling, which Douglas and Swimmer signed on April 15, 2005.  In that
document Douglas alleged that management had briefly taken away her delivery route at
the end of January 2005, an action Douglas attributed to racial discrimination.  The EEO
office opened the matter as Case No. 4J‐630‐0065‐05.  The attachments to the Postal Service’s
motion further indicate that on May 12, 2005, the EEO office notified both Swimmer and
Douglas that it was closing the counseling stage, and that Douglas had 15 days to file her
No. 07‐1666                                                                                   Page 3

EEO Complaint of Discrimination in the Postal Service if she wished to pursue the matter. 
Swimmer and Douglas each received this notice by mail, but the EEO office heard nothing
further from either.  Accordingly, the Postal Service argued that Douglas’s lawsuit should
be dismissed because she had not exhausted her administrative remedies.  Attorney
Swimmer did not respond at all to the Postal Service’s motion, though Douglas wrote the
court conceding that she “regrettably missed to file EEO.”  Douglas explained that her
“failure to file was due to the injuries that I suffered from my feet, wrist, and hand” along
with “the resulting traumatic pain, systemic illnesses, subsequent surgeries, treatment for
depression, [and] medicinal therapies.”

        The district court granted the Postal Service’s motion.  The court reasoned that
Douglas had pleaded herself out of court by conceding in her complaint that she did not
receive a right‐to‐sue letter, and by further conceding, in her pro se response to the motion to
dismiss, that she had not filed the required, second‐stage administrative complaint.  And
though Douglas had not specifically raised equitable tolling as an explanation for her failure
to exhaust, the district court considered that question sua sponte.  The court observed that,
although Douglas offered a litany of medical reasons for not fully exhausting, the only ones
relevant to the 15‐day filing period during May 2005 were “migraine headaches and
perhaps some residual discomfort from foot surgery occurring approximately two years
prior to that time.”  Douglas retained new counsel (who continues to represent her) and
filed a notice of appeal. 

      On appeal Douglas contends that her complaint is sufficient “to defeat a Motion to
Dismiss based on equitable tolling,” and that the district court at least should have
conducted “a hearing on the extent of Plaintiff’s incapacitation.”

        Douglas contends in her reply brief that this case “was decided in the context of a
summary judgment.”  She then represents that she “filed an affidavit that stated she was
unable to make rational decisions.”  In fact, however, Douglas did not file an affidavit in
response to the Postal Service’s motion.  Her letter to the district court is unsworn;
consequently, there is no admissible evidence to support her assertion of incapacity.  That
lack of evidence dooms her appeal.  See Stark v. Dynascan Corp., 902 F.2d 549, 551 (7th Cir.
1990) (“On a motion for summary judgment, the burden is on the plaintiff to present facts
which, if true, would justify equitable tolling of the statute of limitations.”); see also Casteel v.
Local 73 of Int’l Bhd. of Teamsters, 272 F.3d 463, 467 (7th Cir. 2001) (“To invoke equitable
tolling, a plaintiff must show that he could not by the exercise of reasonable diligence have
discovered essential information bearing on his claim.” (internal quotation marks and
citation omitted)); Thomas v. Christ Hosp. & Med. Ctr., 328 F.3d 890, 894 (7th Cir. 2003) (“[I]t
is clear that conclusory assertions, unsupported by specific facts made in affidavits
opposing a motion for summary judgment, are not sufficient to defeat a motion for
No. 07‐1666                                                                                 Page 4

summary judgment.”).  It does not matter that the district court apparently analyzed the
exhaustion and equitable‐tolling questions under Rule 12 instead of Rule 56 of the Federal
Rules of Civil Procedure; the Postal Service asked for summary judgment and since this
review is de novo we are free to apply Rule 56 in reviewing the order dismissing Douglas’s
lawsuit.  Loeb Indus., Inc. v. Sumitomo Corp., 306 F.3d 469, 479‐80 (7th Cir. 2001) (applying
Rule 56 on appeal in analyzing motion that district court treated as falling within Rule 12);
Massey v. Helman, 259 F.3d 641, 646 n.8 (7th Cir. 2001) (same). 

        In any event, there was no need for an evidentiary hearing to reject Douglas’s
argument for equitable tolling.  Douglas seems to misunderstand the doctrine of equitable
tolling.  That doctrine allows a court to hear a case on the merits when administrative
remedies were not exhausted in a timely fashion.  See Ester v. Principi, 250 F.3d 1068, 1071 (7th
Cir. 2001) (“The requirement that a federal employee exhaust available administrative
remedies in a timely fashion is subject to the doctrine[] . . . of equitable tolling.”); Hentosh v.
Herman M. Finch Univ., 167 F.3d 1170, 1175 (7th Cir. 1999) (“[T]olling does not provide a
plaintiff with an automatic extension of indefinite duration; the plaintiff must file his charge
with the EEOC within a reasonable period of time.”).  But equitable tolling is not a basis for
excusing a failure to exhaust administrative remedies altogether.  See O’Rourke v. Continental
Casualty Co., 983 F.2d 94, 97 (7th Cir. 1993) (“Equitable tolling enlarges the time within
which to proceed but does not justify omitting steps such as the administrative charge that
Congress has made essential.”); Sommatino v. United States, 255 F.3d 704, 710 (9th Cir. 2001)
(“[E]quitable tolling can extend the deadline for filing when equity so requires. . . . 
However, equitable remedies are unavailable when the record shows that no administrative
filing was ever made.”); Hines v. Widnall, 334 F.3d 1253, 1257 (11th Cir. 2003) (“[Plaintiff]
does not qualify for an exception to the exhaustion requirement . . . because filing a
complaint with the EEOC is a prerequisite to the equitable exceptions to administrative
exhaustion.”).   Since, as Douglas concedes, she never filed a formal administrative
complaint, she failed to exhaust her administrative remedies, and the doctrine of equitable
tolling is inapplicable to her case. 

        Moreover, an evidentiary hearing would accomplish nothing because the evidence
Douglas wants to present would not establish a basis for equitable tolling even if she had
exhausted her administrative remedies.  Equitable tolling applies when the plaintiff  “has
made a good faith error . . . or has been prevented from filing his complaint in time,”
Threadgill v. Moore U.S.A., Inc., 269 F.3d 848, 850 (7th Cir. 2001) (quotation marks and
citation omitted), or when the claimant “‘could not by the exercise of reasonable diligence
have discovered essential information bearing on his claim,’” Casteel, 272 F.3d at 467
(quoting Cada v. Baxter Healthcare Corp., 920 F.2d 446, 452 (7th Cir. 1990)).  As the district
court pointed out, the only physical ailments that Douglas asserts during the filing period
are headaches; all of her other medical issues were either from several years before the 15‐
No. 07‐1666                                                                          Page 5

day filing period or after it had passed.  These ailments fall well below the threshold for
equitable tolling since they could not have prevented Douglas from filing her formal
complaint on time, especially since she was represented by counsel during the
administrative proceedings and nothing stopped him from filing a complaint on her behalf.

                                                                               AFFIRMED.